UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




             United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  November 21, 2006

                                        Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-3787
                                                 Appeal from the United States District
UNITED STATES OF AMERICA,                        Court for the Southern District of
              Plaintiff-Appellee,                Illinois.

      v.                                         No. 03 CR 30055

ARTHUR RAMSEY,                                   William D. Stiehl,
                          Defendant-             Judge.
Appellant.



                                     ORDER

       A jury convicted Arthur Ramsey of maintaining a place for the purpose of
distributing and possessing with intent to distribute a controlled substance, in
violation of 21 U.S.C. § 856. At sentencing, the district court determined the then-
mandatory United States Sentencing Guidelines range to be 51-63 months’
imprisonment. The district court sentenced Ramsey to 54 months’ imprisonment, and
Ramsey appealed.

       Although we affirmed Ramsey’s conviction, we ordered a limited remand so that
the district court could determine whether it believed Ramsey’s sentence remained
appropriate after United States v. Booker, 543 U.S. 220 (2005), relegated the
Guidelines to advisory status. United States v. Ramsey, 406 F.3d 426, 434 (7th Cir.
2005) (citing United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005)).
No. 03-3787                                                                      Page 2




       The district court has replied that it would impose the same sentence knowing
that the Guidelines are not mandatory. As a result, we will affirm the original
sentence against Ramsey’s plain error challenge provided the sentence is reasonable.
See Paladino, 401 F.3d at 484. Our court has held that a sentence within a properly-
calculated guidelines range is presumptively reasonable. United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Cf. Rita v. United States, No. 06-5754, 2006 WL
2307774 (U.S. Nov. 3, 2006) (granting writ of certiorari on questions including whether
it is consistent with Booker to accord a presumption of reasonableness to within-
Guidelines sentences). Here, the applicable United States Sentencing Guidelines
sentencing range was 51 to 63 months’ imprisonment, and the district court sentenced
Ramsey to 54 months. Ramsey’s sentence is thus presumptively reasonable under our
circuit’s precedent.

      Ramsey, however, urges us to find that several factors demonstrate the
unreasonableness of his sentence. First, he points to the length of time before his
commission of a major crime, as he was sixty-four years old at the time of the crime but
had no criminal history points. Next, he contends that his age at the time of the crime
indicates a low risk of recidivism and supports a lesser sentence. He also highlights
his employment history, including sustained periods of employment from 1968 to 1989
and from 1995 to 2002. Finally, Ramsey suggests that his son coerced him into
committing the offense.

       After considering Ramsey’s arguments, we do not find the sentence imposed by
the district court unreasonable. First, the advisory Guideline sentencing range took
into account his criminal history. And although Ramsey fell within criminal history
category I under the Guidelines, his record was not crime free.

       Next, Ramsey’s age and employment history do not require a lower sentence.
Although he was sixty-four years old at the time of the offense, the district court noted
that nothing in the record suggested Ramsey would be unable to serve his term of
imprisonment. In addition, although sixty-four years old, Ramsey was still able to hit
a law enforcement officer with a stick multiple times before submitting to arrest. With
respect to Ramsey’s employment history, like the district court, we commend it. Even
so, we cannot say that Ramsey’s work record required the district court to impose a
lower sentence.

      Finally, Ramsey suggests that his sentence is unreasonable because his son
coerced him into committing the offense. As the district court noted, our opinion
upholding the conviction rejected the argument that Ramsey’s son coerced Ramsey’s
actions. There, we found that sufficient evidence existed to support a finding that
No. 03-3787                                                                     Page 3



Ramsey intentionally allowed his son to use a mobile home Ramsey leased. Ramsey,
406 F.3d at 433. Indeed, we explicitly stated, “There was no evidence that Robinson
coerced his father into allowing Robinson to live there.” Id. We will not revisit these
findings here.

       We conclude that Ramsey has not demonstrated that any of the factors to which
he points, either alone or in combination, necessitate the conclusion that his sentence
is unreasonable. As a result, the judgment of the district court is AFFIRMED.